
	

114 HR 4363 IH: Student Tax Affordability and Relief Act
U.S. House of Representatives
2016-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4363
		IN THE HOUSE OF REPRESENTATIVES
		
			January 11, 2016
			Mr. Austin Scott of Georgia introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude from gross income amounts paid by an employer
			 on an employee’s student loans.
	
	
 1.Short titleThis Act may be cited as the Student Tax Affordability and Relief Act. 2.Exclusion from gross income for benefits under student loan payment assistance programs (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 127 the following new section:
				
					127A.Benefits under employer sponsored student loan repayment programs
 (a)In generalIn the case of an individual, gross income does not include qualified student loan payment assistance.
 (b)Qualified student loan payment assistanceFor purposes of this section, the term qualified student loan payment assistance means amounts paid or incurred by an employer under a plan for the exclusive benefit of the employees of the employer to provide such employees with student loan payment assistance.
 (c)LimitationsThe amount taken into account under subsection (a) for a taxable year shall not exceed $10,000. (d)DefinitionsFor purposes of this section—
 (1)Student loan payment assistanceThe term student loan payment assistance means the payment of principal or interest on— (A)any indebtedness incurred by an employee for qualified higher education expenses incurred by the employee for education furnished to the employee, and
 (B)any indebtedness used to refinance indebtedness described in subparagraph (A). (2)Qualified higher education expenseThe term qualified higher education expense means the cost of attendance as defined in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll)..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 127 the following new item:
				
					
						Sec. 127A. Benefits under employer sponsored student loan repayment programs..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
